 



[ex10-2_001.jpg] 

 

From the desk of:

 

Rory J. Cutaia

Chairman & CEO

Rory@nFusz.com

855.250.2300 x 7

 

November 8, 2018

 

Sound Concepts, Inc. (the “Company”)

McKinley Oswald as a Shareholder of the Company and as the Shareholders’
Representative

Jason Matheny as a Shareholder of the Company

Colby Allen as a Shareholder of the Company

JJ Oswald as a Shareholder of the Company

 

782 S. Automall Drive, Suite A

American Fork, Utah 84003

 

Re: Agreement and Plan of Merger Side Letter

 

Gentlemen:

 

Each of the addressees to this Side Letter and we (and our wholly-owned
subsidiary) are signatories (collectively, the “Parties”) to that certain
Agreement and Plan of Merger (the “Agreement”) of even date herewith. Certain
capitalized terms utilized herein have been defined in the Agreement. In
connection with the Agreement and the timing of certain events relative to the
transactions contemplated therein, as well as in contemplation of certain public
filings required to be made by us with the Securities and Exchange Commission,
all of the Parties have executed this Side Letter with the specific intention
that the provisions hereof shall relate to and, until the Closing, defer the
effectiveness or completion of those provisions of the Agreement specified
herein, which provisions shall be completed at or prior to the Closing.

 

The Agreement contemplates that the Company will prepare certain Disclosure
Schedules. As of the date hereof, the Disclosure Schedules have not been
finalized by the Company and, accordingly, have not been approved by us, but
will be finalized and, we anticipate, approved by us prior to the Closing.

 

The Agreement contemplates that the Parties will appoint an Escrow Agent for it
to hold the Escrow Shares and, in connection therewith, the Escrow Agent and the
Parties will enter into an Escrow Agreement in the form to be attached as
Exhibit A to the Agreement. As of the date hereof, the Escrow Agent has not been
appointed and, accordingly, the Escrow Agreement has not been prepared or
attached. Issues related to this paragraph will be concluded prior to the
Closing.

 

The Agreement contemplates that each of the Shareholders will execute a
“lock-up” agreement in substantially in the form to be attached as Exhibit B to
the Agreement. As of the date hereof, the form of the “lock-up” agreement has
not been prepared. Such agreement will be prepared prior to the Closing such
that it may be duly executed by the Shareholders, when required.

 

   

   

 

[ex10-2_001.jpg]

 

The Agreement contemplates that the directors and officers of the Surviving
Entity will be listed on Exhibit C to be attached to the Agreement. As of the
date hereof, Exhibit C has not been completed, but will be prior to the Closing.

 

Each Party acknowledges and agrees that, notwithstanding any provision of the
Agreement to the contrary, the Disclosure Schedules, the form of Escrow
Agreement (Exhibit A to the Agreement), the form of “lock up” agreements
(Exhibit B to the Agreement), and the list of directors and officers of the
Surviving Entity (Exhibit C to the Agreement) will be treated as follows:

 

(a) As soon as is practicable, the Company will deliver the Disclosure Schedules
to the Parent. The Parent will have reasonable time to review the Disclosure
Schedules and may accept or reject all or any part of the Disclosure Schedules.
Disclosure Schedules accepted by the Parent will be deemed (i) to have been
delivered by the Company concurrently with the execution and delivery of the
Agreement under ARTICLE III of the Agreement, and (ii) to be consented to in
writing by the Parent under the Agreement, including under Sections 5.01 and
5.04(b) of the Agreement. If any part of the Disclosure Schedules is rejected by
the Parent, after reasonable and good faith negotiations between authorized
agents of the Company and of the Parent, then, and only then may the Parent or
the Company terminate the Agreement by written notice in accordance with the
procedures and subject to the terms of ARTICLE IX of the Agreement.

 

(b) The Parties will act reasonably and in good faith with respect to the
negotiation of the Escrow Agreement and “lock up” agreements and, in the event
they cannot agree as to any material provision of any such agreements within a
reasonable time period, then, and only then may any Company Shareholder or the
Parent terminate the Agreement by written notice in accordance with the
procedures and subject to the terms of ARTICLE IX of the Agreement.

 

Please confirm your acknowledgement and agreement with the terms hereof by
executing this Side Letter, where indicated, and returning it to me.

 

Very truly yours,

 

NFÜSZ, INC.         By: /s/ Rory J. Cutaia     Rory J. Cutaia, CEO         NF
MERGER SUB, INC.       By: /s/ Rory Cutaia     Rory Cutaia, Authorized signatory
        NF ACQUISITION COMPANY, LLC       By: /s/ Rory Cutaia     Rory J.
Cutaia, authorized signatory  

 

344 Hauser Blvd. Suite 414 Los Angeles CA 90036 | www.nFusz.com | 855 250-2300

 

   

   

 

[ex10-2_001.jpg]

 

ACKNOWLEDGED AND AGREED:

 

SOUND CONCEPTS, INC.         By: /s/ McKinley J. Oswald     McKinley J. Oswald,
CEO         /s/ McKinley J. Oswald   McKinley J. Oswald, shareholder of the
Company  

 



/s/ JJ Oswald   /s/ Jason Matheny JJ Oswald, shareholder of the Company   Jason
Matheny, shareholder of the Company       /s/ Colby Allen   /s/ McKinley J.
Oswald Colby Allen, shareholder of the Company   McKinley J. Oswald,
Shareholders’ Representative       /s/ McKinley M. Oswald     McKinley M.
Oswald, shareholder of the Company    

 

344 Hauser Blvd. Suite 414 Los Angeles CA 90036 | www.nFusz.com | 855 250-2300

 



   

   

 

